           Case 3:19-cr-04114-GPC Document 39 Filed 09/30/20 PageID.122 Page 1 of 6
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                         FILED
                                                                                                              SEP 3 0 2020
                                         UNITED STATES DISTRICT C
                                             SOUTHERN DISTRICT OF CALIFORNI                             CLERK, U.S. DISTRICT COURT
                                                                                                     SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                                 JUDGMENT IN ~                                          DEPUTY
                                    V.                                 (For Offenses Committed On or After November 1, 1987)
                  BRANDON VASQUEZ (1)
                                                                          Case Number:          3: l 9-CR-04114-GPC

                                                                       Jeremy D Warren
                                                                       Defendant" s Attorney
USM Number                          87525-298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            3 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                       Count
18:2422(A) - Attempted Enticement To Engage In Prostitution                                                                   3




    The defendant is sentenced as provided in pages 2 through                     5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count( s)    ____ __________
                     Remaining
                            _.;...
                                   counts                        are          dismissed on the motion of the United States.

IZ! Assessment: $100.00


IZI   JVTA Assessment*:$ 5,000 - Waived
      The Court finds the defendant indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived         ·           •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                       September 30, 2020
                                                                       Date of Imposition of Sentenc.e

                                                                              ~v0 -
                                                                       HON. GONZALO P. cURIEL
                                                                       UNITED STATES DISTRICT JUDGE
                                                                                                     "2·
         Case 3:19-cr-04114-GPC Document 39 Filed 09/30/20 PageID.123 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 BRANDON VASQUEZ ( 1)                                                    Judgment - Page 2 of 6
CASE NUMBER:               3: 19-CR-04114-GPC




                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 46 months as to count 3




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant participate in the Residential Drug Abuse Treatment
        Program (RDAP).
        The Court recommends placement in the Western Region (Southern California orTerminal Island).


 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:

        •     at                            A.M.              on

        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 --------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3:19-CR-04114-GPC
               Case 3:19-cr-04114-GPC Document 39 Filed 09/30/20 PageID.124 Page 3 of 6
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               BRANDON VASQUEZ (1)                                                          Judgment - Page 3 of 6
     CASE NUMBER:             3:19-CR-04114-GPC

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.    IZI The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.   •The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3:19-CR-04114-GPC
             Case 3:19-cr-04114-GPC Document 39 Filed 09/30/20 PageID.125 Page 4 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  BRANDON VASQUEZ (1)                                                                    Judgment - Page 4 of 6
  CASE NUMBER:                3: l 9-CR-04114-GPC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. Ifnotifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-04114-GPC
         Case 3:19-cr-04114-GPC Document 39 Filed 09/30/20 PageID.126 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            BRANDON VASQUEZ ( 1)                                                  Judgment - Page 5 of 6
CASE NUMBER:          3: 19-CR-04114-GPC

                               SPECIAL CONDITIONS OF SUPERVISION


   1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
   2. Provide complete disclosure of personal and business financial records to the probation
      officer a~ requested.
   3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C.
      § 1030(e)(1)), which can communicate data via modem, dedicated connections or
      cellular networks, and their peripheral equipment, without prior approval by the court
      or probation officer, all of which are subject to search and seizure. The offender must
      consent to installation of monitoring software and/or hardware on any computer or
      computer-related devices owned or controlled by the offender that will enable the
      probation officer to monitor all computer use and cellular data. The offender must pay
      for the cost of installation of the computer software.
   4. Not associate with prostitutes or pimps and/or loiter in areas frequented by those
      engaged in prostitution. Must not associate with any person who you know, or who a
      probation officer or other law enforcement officer informs you is a prostitute or pimp
      and/or loiter in areas frequented by those engaged in prostitution, unless given
      permission by the probation officer.
   5. Submit your person, property, residence, abode, vehicle, papers, computer, social
      media accounts, any other electronic communications or data storage devices or media,
      and effects to search at any time, with or without a warrant, by any law enforcement or
      probation officer with reasonable suspicion concerning a violation of a condition of
      probation/supervised release or unlawful conduct, and otherwise in the lawful
      discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to
      submit to a search may be grounds for revocation; you must warn any other residents
      that the premises may be subject to searches pursuant to this condition.
   6. Must not display any known gang signs or gestures.
   7. Must not knowingly loiter, or be present in locations known to be areas where gang
      members congregate, unless given permission by the probation officer.
   8. Must not wear, display, use or possess any insignias, photographs, emblems, badges,
      buttons, caps, hats, jackets, shoes, flags, scarves, bandanas, shirts or other articles of
      clothing that are known to represent criminal street gang affiliation, association with or
      membership in the Neighborhood Crip criminal street gang or any other criminal street
      gang, unless given permission by the probation officer.
   9. Participate in a cognitive behavioral treatment program as directed by the probation
      officer, and if deemed necessary by the probation officer. Such program may include
      group sessions led by a counselor, or participation in a program administered by the
      probation office. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.


                                                                                           3:19-CR-04114-GPC
          Case 3:19-cr-04114-GPC Document 39 Filed 09/30/20 PageID.127 Page 6 of 6
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             BRANDON VASQUEZ (1)                                                 Judgment - Page 6 of 6
CASE NUMBER:           3:19-CR-04114-GPC

     10. Must not associate with any person who you know, or who a probation officer or other
         law enforcement officer informs you is a Neighborhood Crip criminal street gang
         member or any other known criminal street gang member or known participantin a
         criminal street gang, unless given permission by the probation officer.

II




                                                                                          3: 19-CR-04114-GPC
